COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00331-CV


IN RE MARK NEWBY                                                         RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of habeas corpus and is

of the opinion that relief should be denied. Accordingly, relator’s petition for writ

of habeas corpus is denied.

                                                    PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: August 10, 2012




      1
       See Tex. R. App. P. 47.4, 52.8(d).